Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2018

                                     No. 04-18-00036-CR

                                 Efrain Leonel HERNANDEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000241-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

        The reporter’s record in this case was originally due on April 13, 2018. On April 20,
2018, David Laurel, the court reporter responsible for part of the reporter’s record in this case
filed a Notice of Late Record, requesting an extension until June 1, 2018. The court granted the
request in part, extending the deadline to May 29, 2018. On June 8, 2018, David Laurel filed a
second Notice of Late Record. We therefore ORDER David Laurel to file the reporter’s record
no later than June 29, 2018, thirty days from the previous deadline. Further requests for an
extension of time will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court